DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 12/1/ 20, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:



Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 9 of the amendment filed on 2/25/20, the applicants added the claimed
limitation including “the inorganic particles.....do not penetrate about 1cm into the
side of the mounting mat”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
The amendment filed 2/25/20 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are .

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 11, 15 are rejected under 35 U.S.C. 102(a1) as anticipated by Sako (US 2008/ 0175764). 
Regarding claim 1:
Sako discloses a mounting mat (2) (Fig. 3) for an exhaust gas treatment device (1) (see Fig. 3, abstract), the mounting mat comprising: 
inorganic fibers (see par. [0008]), two opposing main surfaces (see Figure 3), and

-wherein at least one portion of the at least one edge surface comprises a protection coating (see par. [0037, 0041] that comprises inorganic particles being arranged on at least one portion of the at least one edge surface (see par. [0036, 0037]), and the inorganic particles have an average diameter of at least 10 micron (see par. [0054]).

    PNG
    media_image1.png
    360
    593
    media_image1.png
    Greyscale

Regarding claim 10, Sako discloses the mounting mat according to claim 1, Sako further discloses wherein the inorganic particles comprise inorganic oxide material (see par. [0044]).

Regarding claim 11, Sako discloses a method of making amounting mat for an exhaust gas treatment device according to claim 10, Sako further discloses the method comprising the steps of:

-    providing at least one slurry of inorganic particles, the particles having an average diameter of at least 1 micrometer (see par. [0054]);
-    bringing the slurry so as to form a protection coating of the inorganic particles onto at least one portion of at least one edge surface of the mounting mat (see par. [0037]).

Regarding claim 15, Sato further discloses providing several mounting mats and putting the several mounting mats onto one stack (see par. [0043, 0048]); and bringing the slurry of inorganic particles onto at least one portion of one side of the stack of mounting mats in order to coat at least one portion of at least one edge surface of each mounting mat (see par. [0037, 0041]).

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stroom et al. (US Patent 6,245,301).
Regarding claim 1:
Stroom discloses a mounting mat (30) (see Fig. 1) for an exhaust gas treatment device (20) (see Fig. 1), the mounting mat comprising: 
inorganic fibers (see col. 6, lines 1-3), two opposing main surfaces (see Figs. 1, 2), and
- at least one edge surface leading (33) (see Figure 1) and trailing edges, opposite lateral edges extending between the main surfaces (see Figs 3-5, Col. 1, Lines 49-55);

    PNG
    media_image2.png
    348
    303
    media_image2.png
    Greyscale

-wherein at least one portion of the at least one edge surface comprises a protection material comprising inorganic particles being arranged on at least one portion of the at least one edge surface (see col. 1, lines 49-65, col. 8, lines 32-36), and the inorganic particles have an average diameter of at least 10 micron (see col. 7, Lines 51-56).
However, Stroom fails to specifically disclose coating the protection material on at least one portion of the at least one edge surface.
Since Stroom discloses the edge protectant material can be prepared by mixing the binder material, glass particles and any additives such as water (see col. 8, lines 32-36) and the edge protectant material may be placed at the edge of the mounting mat without reinforcement (see col. 9, lines 55-57), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to realize that the edge protectant material in Stroom being coating to the edge surface of the mounting mat.  


Regarding claim 2, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses the inorganic particles stay on the peripheral surface of the at least one portion of at least one edge surface and do not penetrate into the mounting mat (see col. 9, lines 55-60).

Regarding claim 3, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses wherein the mounting mat is an intumescent mounting mat, comprising intumescent material disposed in the mat (see Col. 1, Lines 45-47).
Regarding claim 4, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses wherein the protection coating comprises inorganic particles having a diameter and a binder, the inorganic particles having an average diameter of at least 10 micron (see Col. 7, Lines 51-56).

Regarding claim 5, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses wherein the at least one portion of the at least one edge surface (33) (see Figure 1) that comprises a protection coating is positioned on 

Regarding claim 6, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses wherein the at least one portion of the at least one edge surface that comprises a protection coating is positioned on the trailing edge surface facing away from the entering exhaust gas, when the mounting mat is assembled in an exhaust gas treatment device (see col. 1, lines 49-54).

Regarding claim 7, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses wherein at least one entire edge surface comprises the protection coating comprising inorganic particles (see col. 3, lines 27-33, col. 4, lines 20-21).

Regarding claim 8, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses the inorganic particles having an average diameter within a range of 10 to 150 micron (see col. 3, lines 27-33, col. 7, lines 51-56).

Regarding claim 9, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses wherein the inorganic particles of the protection coating are arranged on the peripheral surface of the at least one portion of at least one edge surface and do not penetrate about 1cm into the side of the mounting mat (see Col. 9 Lines 55-57).


Regarding claim 11, the modified Stroom discloses a method of making amounting mat for an exhaust gas treatment device according to claim 10, Stroom further discloses the method comprising the steps of:
-    providing a mounting mat, the mat comprising two opposing main surfaces and at least on edge surface (33) (see Figure 1) extending between the main surfaces (see Figure 1);
-    providing at least one slurry of inorganic particles, the particles having an average diameter of at least 1 micrometer (see col. 7, lines 51-56, col. 8, lines 32-37);
-    bringing the slurry so as to form a protection coating of the inorganic particles onto at least one portion of at least one edge surface of the mounting mat (see Col. 8, Lines 32-37).

Regarding claim 12, the modified Stroom discloses the method according to claim 11, Stroom further discloses wherein the slurry comprises water and inorganic particles (see Col. 8, Lines 32-39).



Regarding claim 17, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses wherein the protection coating is free of an organic binder (see col. 5, lines 55-59).

Regarding claims 18, 19, the modified Stroom discloses the mounting mat according to claims 1, 5; Stroom further discloses the only portion of the mat on which the protection coating is arranged is the at least one edge surface (see Col. 1, Lines 49-55).
Regarding claim 20, the modified Stroom discloses the mounting mat according to claim 1, Stroom further discloses wherein the portion of the mat on which the protection coating is arranged is that portion of the at least one edge surface (leading edge) that will be mostly affected by erosion (see Col. 1, Lines 49-55).

Regarding claim 21, Stroom further discloses a pollution control device comprising the mounting mat according to claim 1 (see abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stroom et al. (US Patent 6,245,301) as applied to claim 11 above, in view of Dietz et al. (US 2011/0182777).

Dietz teaches that a slurry of inorganic particles is sprayed onto the at least one portion of at least one edge surface of a mounting mat (see par. [0004, 0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Stroom by spraying a slurry of inorganic particles onto the at least one portion of at least one edge surface of the mounting mat as taught by Dietz for applying the protection material to the edge of the support mat in order to reduce erosion caused by exhaust gas in pollution control device (see Dietz, par. [0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Stroom et al. (US Patent 6,245,301) as applied to claim 11 above, in view of Sako (US 2008/0175764).
The modified Stroom discloses the method according to claim 11; however, Stroom fails to disclose the method comprising the following steps providing several mounting mats, putting the several mounting mats onto one stack; and bringing the slurry of inorganic particles onto at least one portion of one side of the stack of mounting mats in order to coat at least one portion of at least one edge surface of each mounting mat.
Sato teaches providing several mounting mats and putting the several mounting mats onto one stack (see par. [0043, 0048]); and bringing the slurry of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Stroom by putting the several mounting mats onto one stack and bringing the slurry of inorganic particles onto at least one portion of one side of the stack of mounting mats in order to coat at least one portion of at least one edge surface of each mounting mat as taught by Sako for protecting the surface of the catalyst support mounting mat from damage and the like (see Sako, par. [0037]).

Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered and they are moot in view of a new ground of rejection as set forth above.  

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m.- 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747